WR-84,279-01
                                                    COURT OF CRIMINAL APPEALS
                                                                     AUSTIN, TEXAS
                                                    Transmitted 12/2/2015 5:14:20 PM
                                                      Accepted 12/3/2015 8:18:55 AM
                                                                      ABEL ACOSTA
                No. _____________________                                     CLERK

                                              RECEIVED
IN THE COURT OF CRIMINAL APPEALS OF TEXAS, AT
                                       COURT OFAUSTIN
                                               CRIMINAL APPEALS
                                                        12/3/2015
                                                   ABEL ACOSTA, CLERK
                 In re Kevin Richard Joliet
                          Relator

    MOTION REQUESTING STAY OF
     TRIAL COURT PROCEEDINGS
    PENDING RESOLUTION OF WRIT
                     Respectfully submitted by,

                           Wes Ball
                      Ball & Hase, P.C.
             4025 Woodland Park Blvd., Suite 100
                   Arlington, Texas 76013
                     Tel. (817) 860-5000
                    Fax: (817) 860-6645
                State Bar Card No. 01643100

                     Attorney for Relator
                      No. ___________________


IN RE:                           §        IN THE TEXAS COURT
 KEVIN RICHARD JOLIET            §
        Relator                  §
                                 §        OF CRIMINAL APPEALS

        EMERGENCY MOTION REQUESTING STAY OF
              TRIAL COURT PROCEEDINGS
            PENDING RESOLUTION OF WRIT

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

     COMES NOW KEVIN RICHARD JOLIET, by and through Wes

Ball, his attorney of record and files this Motion Requesting Stay of

Trial Court Proceedings Pending Resolution of Writ and in support

thereof would show the Court as follows:

                                     I.

     Kevin Richard Joliet is the named Relator in an Application For

Writ of Prohibition filed this same date complaining of proposed actions

of the named Respondent the Honorable Mollee Westfall, Judge of the

371st District Court of Tarrant County, Texas.

     The unlawful actions of the Respondent are proposed to be entered

as an order of the Court on Friday, December 4, 2015. If those actions
take place, Relator Joliet will be incarcerated and deprived of his liberty

on an unlawful basis. The order proposed by Respondent is that Relator

be incarcerated and sent to an Intermediate Sanction Facility solely on

the basis of failing a polygraph. Relator Joliet will be terminated from

his employment and suffer other adverse consequences as a result of this

proposed incarceration.              Should the incarceration later prove to be

judged unlawful, restoration Relator’s liberty will not be able to under

the substantial harm caused by the proposed unlawful action of

Respondent.

     Therefore, Relator Joliet is requesting a stay of further action in the

trial court concerning incarceration due to failure of polygraph

examinations. The Court has authority to issue a stay under Article 5,

§5(c) of the Texas Constitution which provides that the Court has power

to issue writs as may be necessary to protect its jurisdiction.1

     WHEREFORE, PREMISES CONSIDERED, Relator Kevin

Richard Joliet prays that this Honorable Court enter an order staying



1
     In re Nguyen, 155 S.W.3d 191 (Tex. App. – Tyler 2003).
further action by the Respondent as requested to protect its jurisdiction

and for such other and further relief to which he may be entitled.


                                  Respectfully submitted,


                                  /s/ Wes Ball
                                  WES BALL
                                  4025 Woodland Park Blvd.
                                  Suite 100
                                  Arlington, Texas 76013
                                  Email: WBnotices@ballhase.com
                                  Telephone: (817)860-5000
                                  Fax No.: (817)860-6645
                                  State Bar No. 01643100

                                  ATTORNEY FOR RELATOR

                    CERTIFICATE OF SERVICE

     On the 2nd day of December, 2015, a true and correct copy of this

motion was transmitted to the Honorable Mollee Westfall, Judge of the

371st District Court of Tarrant County, Texas and Charles Reynolds,

Judicial Staff Counsel for Tarrant County, Texas.


                                  /s/ Wes Ball_______________________________
                                  WES BALL